

113 S2028 RS: Sport Fish Restoration and Recreational Boating Safety Act of 2014
U.S. Senate
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 452113th CONGRESS2d SessionS. 2028[Report No. 113–205]IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Rockefeller (for himself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 7, 2014Reported by Mr. Rockefeller, without amendmentA BILLTo amend the law relating to sport fish restoration and recreational boating safety, and for other
			 purposes.1.Short titleThis Act may be cited as the
			 Sport Fish Restoration and Recreational Boating Safety Act of 2014.2.Division of
			 annual appropriationsSection
			 4 of the Federal Aid in Fish Restoration Act (16 U.S.C. 777c) is amended—(1)in subsection
			 (a), by striking 2014 and
			 inserting 2021;(2)by amending the heading in subsection (b) to read as follows: Set-asides.—;(3)in subsection
			 (b)(1)—(A)in subparagraph
			 (A), by striking 2014 and
			 inserting 2021;(B)in subparagraph
			 (B)—(i)in
			 clause (i), by striking each of fiscal years 2001 and 2002,
			 $9,000,000 and inserting fiscal year 2015,
			 $11,896,000;(ii)in
			 clause (ii), by striking 2003, $8,212,000 and inserting
			 2016, $12,299,000; and(iii)in clause
			 (iii), by striking 2004 and inserting 2017;
			 and(C)by adding at the
			 end the following:(C)Set-aside for
				boating safety(i)In generalFrom the annual
				appropriation made in accordance with section 3, for each fiscal
			 year through
				2021, the Secretary shall transfer to the Secretary of the
			 department in which
				the Coast Guard is operating—(I)$5,000,000 for
				the purposes set forth in section 13107(c) of title 46, United
			 States
				Code;(II)$200,000 to fund
				the National Boating Safety Advisory Council established under
			 section 13110 of
				title 46, United States Code, and the authorized activities of the
			 Council; and(III)not less than
				$7,000,000 for national boating safety activities of national
			 nonprofit public
				service organizations, and such sums made available for allocation
			 and
				distribution shall remain available until expended.(ii)LimitationThe amounts
				specified in clause (i) for a fiscal year may not be included in
			 the amount of
				the annual appropriation distributed under subsection (a) of this
			 section for the fiscal
				year.;(4)in subsection (b)(2)—(A)in subparagraph (A), by striking under paragraph (1) shall remain available for obligation for use under that paragraph  and inserting under paragraph (1)(B) shall remain available for obligation for use under paragraph (1)(A); and(B)in subparagraph
			 (B)—(i)by striking under paragraph (1) and inserting under paragraph (1)(B); and(ii)by striking subsection (e) and inserting
			 subsection (c);(5)in subsection (d), by striking So much of any sum not allocated and inserting Except as otherwise provided in this section, so much of any sum not allocated; and(6)in subsection
			 (e)—(A)in paragraph (1),
			 by striking those subsections and inserting those
			 paragraphs;(B)by amending
			 paragraph (2) to read as follows:(2)Maximum
				amountFor fiscal year 2015, the Secretary of the Interior may
				use not more than $1,200,000 in accordance with paragraph (1). For
			 each fiscal
				year thereafter, the maximum amount that the Secretary of the
			 Interior may use
				in accordance with paragraph (1) shall be determined under
			 paragraph
				(3).;
				and(C)by adding at the
			 end the following:(3)Annual adjusted
				maximum amountThe maximum amount referred to in paragraph (2) for
				fiscal year 2016 and each fiscal year thereafter shall be the sum
			 of—(A)the available
				maximum amount for the preceding fiscal year; and(B)the amount
				determined by multiplying—(i)the available
				maximum amount for the preceding fiscal year; and(ii)the change,
				relative to the preceding fiscal year, in the Consumer Price Index
			 for All
				Urban Consumers published by the Department of
				Labor..3.Extension of
			 exception to limitation on transfers to fundSection 9504(d)(2) of the Internal Revenue
			 Code of 1986 is amended by striking 2014, and inserting
			 2021,.4.Recreational boating safety allocationsSection 13104 of title 46, United States Code, is amended by striking subsection (c).5.Recreational
			 boating safetySection 13107(c) of title 46, United States Code, is amended—(1)in paragraph (1)—(A)by striking subsection (a)(2) and inserting subsection (b)(1)(C); and(B)by striking (16 U.S.C. 777c(a)(2)) and all that follows through the end and inserting(16 U.S.C. 777c(b)(1)(C))—(A)$5,000,000 is available to the Secretary for payment of expenses of the Coast Guard for personnel
			 and activities directly related to coordinating and carrying out the
			 national recreational boating safety program under this title, of which
			 not less than $2,000,000 shall be available to the Secretary only to
			 ensure compliance with chapter 43 of this title;(B)$200,000 is available to the Secretary to fund the National Boating Safety Advisory Council and its
			 authorized activities; and(C)not less than $7,000,000 is available to the Secretary for national boating safety activities of
			 national nonprofit public
				service organizations.; and(2)in paragraph (3), by striking Amounts made available and inserting Except for amounts made available by paragraph (1)(C), amounts made available.6.National Boating Safety Advisory CouncilSection 13110(e) of title 46, United States Code, is amended by striking 2020 and inserting 2021.July 7, 2014Reported without amendment